Citation Nr: 1416401	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-37 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota which denied the claim on appeal.

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's current hepatitis C had its onset during his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his hepatitis C was incurred as a result of his military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

Service Connection for Hepatitis C

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Factual Background and Analysis

The Veteran contends that he acquired hepatitis C due to air gun inoculations in service.  

With regard to the first Shedden element, the private treatment records show that the Veteran was diagnosed with hepatitis C in July 1997.  The Veteran received treatment for hepatitis C from a private gastroenterologist from July 1997 to March 2002.  Private treatment records from March 2002 reflect a biopsy was performed in September 2001 which showed "grade III and Stage III."  A September 2011 VA examination also notes a diagnosis of Hepatitis C.  The competent evidence therefore shows that the Veteran has hepatitis C.  
With regard to the second Shedden element, namely evidence of an in-service disease, injury, or event, the Veteran argues that he contracted hepatitis C from air gun injections used to administer vaccines during active service.  During the May 2012 hearing the Veteran's representative cited a Veterans Health Administration study discussed in the article "Gunned Down in Basic Training" by Richard Darling that indicated over 10 percent of 26,000 Veterans studied tested positive for hepatitis C.  The article states "of the total number of persons who had been exposed to hepatitis C, 63 percent were noted to be from the Vietnam era with all other wars each accounting for 5 percent or less."  Citing the article, the representative states "and he's talking about-in the above paragraph he says that the medic who was doing the injections might clean the gun nozzle with an alcohol gauze pad, but in many instances no cleaning was done at all."  The Board finds that the Veteran did in fact receive vaccines in this manner as there is no evidence to the contrary and based on the time period during which the Veteran served.  Thus, the second Shedden element is satisfied. 

Under the third Shedden element, there must be evidence of a relationship between the Veteran's hepatitis C and his period of service.  The Veteran's service treatment records and examination reports do not show diagnoses of or treatment for hepatitis C and the Veteran does not argue that his hepatitis C manifested during service or was detected at that time.  However, a disease need not have manifested during service in order to establish service connection.  See 38 C.F.R. § 3.303(d) (providing that service connection may be granted for any disease diagnosed after discharge, when the evidence establishes that the disease was incurred in service).  In this case, although the Veteran's hepatitis C was first diagnosed in July 1997, which he does not dispute, he argues that it was contracted from the air gun injections he received during service. 

The Board notes by way of background that, according to a VA Veterans Benefits Administration (VBA) Fast Letter, the incubation period for hepatitis C infection following exposure to the virus ranges from 2 to 26 weeks.  VBA Fast Letter 211B (98-110) November 30, 1998.  However, the onset of infection may be unrecognized since symptoms may not be severe enough to require medical attention.  Id.  Significantly, it was not until 1989 that hepatitis C was specifically identified.  Id.  Accordingly, although the Veteran separated from active service in June 1971 and was not diagnosed with hepatitis C until 1997, his hepatitis C may nevertheless have been contracted in service given the potentially long period of time before hepatitis C symptoms begin to manifest, and the fact that it was not even identified as a discrete disease entity until 1989.  See id.

Risk factors for contracting hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Fast Letter 211B (98-110) November 30, 1998.  The Veteran admitted to IV drug use in the 1970s, but during the May 2012 hearing the Veteran indicated that the drug use was very minimal and private meaning the he did not share needles with anyone else.  The Board finds the Veteran's statements credible as there is no other evidence of record to dispute this assertion.  

During the May 2012 hearing, the Veteran's representative referenced the 2004 VBA Fast Letter titled "Relationship Between Immunization with Jet Injectors and Hepatitis C Infection as it Relates to Service Connection."  VBA Fast Letter 211 (04-13), June 29, 2004.  This document states that while there is at least one case report of hepatitis B being transmitted by an air gun injection, there have been no case reports to date of hepatitis C being transmitted via air gun injection.  However, the letter goes on to state that despite the lack of any scientific evidence to document transmission of hepatitis C by air gun injectors, it is biologically plausible.  Id.

In support of his claim the Veteran submitted a private opinion from his gastroenterologist that stated

needle exposure is one route for transmission of Hepatitis C.  I cannot comment on whether poor sterile technique was used, but in the setting he describes, I would have expected a very large outbreak of infection in the immunized group.  If multiple members of the group who were immunized at the same time subsequently developed Hepatitis C, there may be basis for a claim.

Negative evidence against the claim is a September 2011 VA examination opinion stating " in absence of evidence that there was a very large outbreak of Hepatitis C infection in the immunization group the Veteran was part of, it is less than 50% probable that the Veteran contracted Hepatitis C from air gun injections during his military service.  It is probable that he contracted Hepatitis due his know history of IV drug use" 

During the May 2012 hearing, the representative argued that both the air gun inoculations and drug use are plausible causes of the Veteran's Hepatitis C, but without further evidence indicating either, the evidence stands in relative equipoise.  Thus, the representative argues that the benefit of the doubt should be placed in the Veteran's favor.  

The Board finds that the VHA study referenced by the Veteran's representative during the May 2012 hearing and VBA Fast Letter discussed above constitute competent and probative evidence that hepatitis C can be transmitted by air gun injection, even if there have been no documented cases of such transmission, according to the VBA Fast Letter.  Here, not only do the article referenced by the Veteran's representative and the VBA Fast Letter make a "plausible argument" for the transmission of hepatitis C through air gun injections based on objective facts, but there is also a private medical opinion of record which support a possible relationship between the Veteran's hepatitis C and the air gun injections he received during active service.  

The September 2011 VA opinion finding against a relationship to service seems to be predicated on the fact that the Veteran could have contracted Hepatitis C from IV drug abuse.  The opinion also concluded that in the absence of evidence of a large outbreak of Hepatitis C in the Veteran's immunization group, it is less than 50 percent probable that the air guns caused the Veteran's Hepatitis C.  However, there is no negative evidence of record indicating a lack of an outbreak of Hepatitis C in the Veteran's immunization group.  The Veteran's representative argued during the May 2012 hearing that since the VA cannot rule out one cause over the other, and cannot provide evidence supporting the position that there was not a large outbreak of hepatitis C in the Veteran's immunization group, then the evidence stands in equipoise.  The Board agrees with this assertion. 

Accordingly, the Board finds that the evidence is at least in equipoise as to a relationship between the Veteran's hepatitis C and his period of service.  Therefore, the Board resolves any doubt on this matter in the Veteran's favor.  See 38 C.F.R. § 3.102.  Accordingly, the Board finds that the third Shedden element is met and that service connection for hepatitis C is warranted on a direct basis.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


